NOTE PURCHASE AGREEMENT


NOTE PURCHASE AGREEMENT, dated this 16th of June, 2010 (this “Agreement”), is
entered into by and between TIGA ENERGY SERVICES, INC. a Texas corporation (the
“Company”), and David Meck (the “Investor”).



RECITALS


WHEREAS, the Investor desires to purchase from the Company, and the Company
desires to issue and sell to the Investor, a convertible promissory note in the
aggregate principal amount of Two Hundred Fifty Thousand dollars ($250,000.00),
in the form attached hereto as Exhibit A (the “Note”); and


WHEREAS, the Company and the Investor are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the United States Securities Act of 1933, as amended (the
“Securities Act”), and Regulation D, as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act; and


WHEREAS, the Company has authorized the issuance of the Note and the shares of
the Company’s common stock, no par value per share (the “Common Stock”),
issuable upon conversion of the Note (the “Conversion Shares” and together with
the Note, the “Securities”); and


WHEREAS, the Investor wishes to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement, the Note.



AGREEMENT


NOW, THEREFORE, in consideration for the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound,
agree as follows:



ARTICLE 1
PURCHASE AND SALE OF NOTE


1.1.           Notes. Subject to the terms and conditions hereof, the Company
hereby issues and sells to the Investor, and the Investor hereby purchases from
the Company, the Note.


1.2.           Purchase Price. The aggregate purchase price for the Note to be
purchased by the Investor is $250,000.00 (“Purchase Price”).


1.3.           Payment of Purchase Price.  Promptly after the execution of this
Agreement, the Investor will initiate a wire transfer in the amount of the
Purchase Price to the account coordinates provided by the Company to the
Investor.


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company represents and warrants to the Investor as follows:


2.1.           Organization. Good Standing and Qualification. The Company has
been duly incorporated and organized, and is validly existing and in good
standing, under the laws of the State of Texas.  The Company has all requisite
corporate power and authority to execute, deliver, and perform its obligations
under this Agreement, the Notes and the Warrants (this Agreement and the Notes
are referred to collectively in this Agreement as the “Transaction Documents”),
and any other agreements contemplated by Transaction Documents, to own and
operate its properties and assets, and to carry on its business as currently
conducted and as presently proposed to be conducted.  The Company is presently
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction in which the failure to be so qualified could reasonably be
expected to have a material adverse effect on the assets, liabilities, condition
(financial or other), business or results of operations of the Company (a
“Material Adverse Effect”).
 
2.2.           Capitalization. As of the date hereof, the authorized capital
stock of the Company consists of 10,000,000 shares of Common Stock, of which
4,114,000 are outstanding as of the date hereof.  All of the shares of Common
Stock have been duly authorized, are fully paid and non-assessable and have been
issued in accordance with all applicable federal and state securities
laws.  Except as set forth on Schedule 2.2 hereto or as otherwise contemplated
by this Agreement, there are no outstanding options, warrants or other equity
securities that are convertible into, exercisable for, or that grant any person
a right to acquire any, shares of the Company’s capital stock.
 
2.3.           Subsidiaries. The Company has no subsidiaries and does not own or
control, directly or indirectly, any interest in any other corporation,
partnership, limited liability company, trust, joint venture, association, or
other entity.  The Company is not a participant in any joint venture,
partnership, or similar arrangement.
 
2.4.           Authorization; Enforcement; Validity.  The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement and the Note (collectively, the “Transaction
Documents”) and to issue the Notes and the Conversion Shares in accordance with
the terms hereof and thereof.  The execution and delivery of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including the issuance of the Conversion
Shares, have been duly authorized by the Company’s Board of Directors and (other
than (i) the filing of a Form D with respect to the issuance of the Notes as
required under Regulation D and (ii) such filings required under applicable
securities or “Blue Sky” laws of the states of the United States (all of the
foregoing, the “Required Approvals”)) no further filing, consent, or
authorization is required by the Company, its Board of Directors or its
shareholders in connection therewith.  The Transaction Documents have been duly
executed and delivered by the Company and constitutes the legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.
 
2.5.           Valid Issuance of Securities.  The Note has been validly issued,
and, in the case of the Conversion Shares upon issuance in accordance with the
terms of the Note will be, fully paid and non-assessable and free from all
taxes, liens and charges with respect to the issuance (but not the acquisition,
holding or disposition) thereof.  The offering, issuance, sale and delivery of
the Note as contemplated by this Agreement is exempt from the registration and
prospectus delivery requirements of the Securities Act, are being made in
compliance with all applicable federal and (except for any violation or
non-compliance that could not reasonably be expected to have a Material Adverse
Effect) state laws and regulations concerning the offer, issuance and sale of
securities, and are not being issued in violation of any preemptive or other
rights of any stockholder of the Company.  The parties hereto agree and
acknowledge that, in making the representations and warranties in the foregoing
sentence of this Section 2.5, the Company is relying on the representations and
warranties made by the Investor in Section 3.


2.6.           Governmental Consents. Other than the Required Approvals, the
Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court, governmental agency or any
regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its obligations under or contemplated by this
Agreement in accordance with the terms hereof.  All consents, authorizations,
orders, filings and registrations which the Company is required to obtain prior
to the Closing will have been obtained or effected on or prior to the date
hereof or within the time prescribed by law, and the Company is unaware of any
facts or circumstances which might prevent the Company from obtaining or
effecting any of the registration, application or filings pursuant to the
preceding sentence.
 
 
2

--------------------------------------------------------------------------------

 
 
2.7.           No Violation. The execution and delivery of the Transaction
Documents and the performance by the Company of the transactions contemplated
hereby and thereby will not (i) conflict with or result in a breach of any
provision of the articles of incorporation or by-laws of the Company, (ii)
result in a default or breach of, or require any consent, approval,
authorization or permit of, or filing or notification to, any person, company or
entity under any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, loan, factoring arrangement, license, agreement, lease or
other instrument or obligation to which the Company is a party or by which the
Company or any of its assets may be bound or (iii) violate any law, judgment,
order, writ, injunction, decree, statute, rule or regulation of any court,
administrative agency, bureau, board, commission, office, authority, department
or other governmental entity applicable to the Company, that could not
reasonably be expected to have a Material Adverse Effect or materially impair
the transactions contemplated hereby.


2.8.           Certain Proceedings. There is no action, suit, inquiry,
proceeding or investigation pending or threatened in writing before or by any
court, arbitrator, governmental or administrative agency, regulatory authority
(federal, state, county, local or foreign), that (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Securities or (ii) could, if there were an unfavorable
decision, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect.


2.9.           No General Solicitation; No Directed Selling Efforts.  Neither
the Company nor any of its affiliates, nor any person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D, in connection with the offer or sale of the
Note or any securities substantially similar to the Note (“Similar
Securities”).  The Company has not engaged any placement agent or other agent in
connection with the sale of the Note and is not responsible for the payment of
any fees in connection with the sale and issuance of the Note.


2.10.           No Integrated Offering.  None of the Company or any of its
affiliates, or any person acting on its behalf has, directly or indirectly, made
any offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Note or any Similar
Securities under the Securities Act or cause this offering of the Note or any
Similar Securities to be integrated with prior offerings by the Company for
purposes of the Securities Act.  None of the Company or its affiliates or any
person acting on its behalf will take any action or steps referred to in the
preceding sentence that would require registration of the Note or any Similar
Securities under the Securities Act or cause the offering of the Note or any
Similar Securities to be integrated with other offerings.


ARTICLE 3
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR


The Investor represents, warrants and covenants to the Company as follows:


3.1       Authorization. The Investor has full power and authority to enter into
the Transaction Documents and each such Transaction Agreement constitutes the
Investor’s valid and legally binding obligation, enforceable in accordance with
its terms except (a) as may be limited by applicable bankruptcy, insolvency,
reorganization, or other laws of general application relating to or affecting
the enforcement of creditors’ rights generally, and (b) as may be limited by the
effect of rules of law governing the availability of equitable remedies.
 
3.2,      Acquired for Own Account. The Securities shall be acquired for
investment for the Investor’s own account, not as a nominee or agent, and not
with a view to the public resale or distribution of the Securities within the
meaning of the Securities Act, and the Investor has no present intention of
selling, granting any participation in, or otherwise distributing the same.
 
3.3       Exempt Offering. The Investor understands that the Notes are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States Federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Investor’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Investor to acquire
the Notes.
 
 
3

--------------------------------------------------------------------------------

 
 
3.4.           Access to Information. The Investor believes that it has received
all the information it considers necessary or appropriate for deciding whether
to purchase the Note.  The Investor has had an opportunity to ask questions and
receive answers from the Company regarding the terms and conditions of the
offering of the Securities and the business, properties, prospects, and
financial condition of the Company and to obtain additional information (to the
extent the Company possessed such information or could acquire it without
unreasonable effort or expense) necessary to verify any information furnished to
the Investor or to which the Investor had access.  The foregoing, however, does
not in any way limit or modify the representations and warranties made by the
Company in Section 2.
 
3.5.           Investment Experience. The Investor has experience as an investor
in securities of companies in the development stage and acknowledges that it is
able to fend for itself, can bear the economic risk of its investment in the
Securities, and has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of this investment
in the Securities.  The Investor has a preexisting personal or business
relationship with the Company and certain of its officers, directors, or
controlling persons of a nature and duration that enables the Investor to be
aware of the character, business acumen, and financial circumstances of such
persons.
 
3.6.           Accredited Investor Status. The Investor is an “accredited
investor” within the meaning of Securities and Exchange Commission (“SEC”) Rule
501 of Regulation D promulgated under the Securities Act, as presently in
effect.  The Investor is not a registered broker-dealer under Section 15 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).


3.7.           General Solicitation. The Investor acknowledges that it is not
purchasing the Note as a result of any general solicitation or general
advertising, as such terms are used in Regulation D, including advertisements,
articles, notices or other communications published in any newspaper, magazine
or similar media or broadcast over radio or television, or any seminar or
meeting whose attendees have been invited by general solicitation or general
advertising.


3.8.           Restricted Securities. The Investor understands that the
Securities are characterized as “restricted securities” under the Securities Act
inasmuch as they are being (or shall be) acquired from the Company in a
transaction not involving a public offering and that under the Securities Act
and applicable regulations under the Securities Act and that such Securities may
be resold without registration under the Securities Act only in certain limited
circumstances.  In this connection, the Investor represents that it is familiar
with SEC Rule 144, as presently in effect, and understands the resale
limitations imposed by SEC Rule 144 and by the Securities Act.  Except as
provided in Section 4.7, the Investor understands that the Company is under no
obligation to register any of the securities sold under this Agreement.  The
Investor understands that no market now exists for any of the Securities and
that it is uncertain whether a market, public or otherwise, shall ever exist for
the Securities.
 
3.9.           Further Limitations on Disposition. Without in any way limiting
the representations set forth above, the Investor further agrees not to make any
disposition of all or any portion of the Securities unless and until:
 
(a) there is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or


(b) the Investor shall have notified the Company of the proposed disposition and
shall have furnished the Company with a statement of the circumstances
surrounding the proposed disposition, and, if reasonably requested by the
Company, the Investor shall, at the expense of the Investor or its transferee,
furnish the Company with an opinion of counsel, reasonably satisfactory to the
Company, that such disposition shall not require registration of such Securities
under the Securities Act.
 
3.10.           Legends. It is understood that the instruments evidencing the
Securities shall bear a legend substantially similar to the legends set forth
below (in addition to any legend required under applicable state securities
laws):
 
(a)  ”[NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON CONVERSION OF
THESE SECURITIES HAVE BEEN REGISTERED] [THESE SECURITIES HAVE NOT BEEN
REGISTERED] WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.”


 
4

--------------------------------------------------------------------------------

 
 
(b) Any other legends required by state securities laws applicable to the
Investor.
 
The legend set forth in Subsection (a) above shall be removed by the Company
from any instruments evidencing the Securities upon delivery to the Company of
an opinion by counsel, reasonably satisfactory to the Company, that a
registration statement under the Securities Act is at that time in effect with
respect to the legended security or that such security can be freely transferred
in a public or private sale without such a registration statement being in
effect and that such transfer shall not jeopardize the exemption or exemptions
from registration pursuant to which the Company issued the Securities.


3.11.           Residency.  For purposes of United States securities laws, the
Investor is a resident of that jurisdiction specified below its signature on the
signature page hereto.


ARTICLE 4
COVENANTS


4.1.           Corporate Existence; Good Standing. The Company shall preserve
and maintain its corporate existence and all of its licenses, privileges and
franchises and other rights necessary or desirable in the normal course of its
businesses, except to the extent that the failure to preserve and maintain its
corporate existence and such rights would not have a Material Adverse Effect on
the Company.  The Company shall qualify to do business and shall be and remain
in good standing in each jurisdiction in which the nature of its business
requires it to be so qualified, or in which failure to be so qualified and in
good standing would have a Material Adverse Effect on the Company.
 
4.2.           Assets. The Company shall not sell all or substantially all of
its assets without the prior written consent of the Investor.


4.3.           Compliance with Laws. The Company shall comply with all
governmental requirements, except where the failure to do so would not have a
Material Adverse Effect on the Company. The Company shall pay and discharge when
due any and all indebtedness, obligations, assessments and real and personal
property taxes, including, but not limited to, federal and state income taxes,
except as may be subject to good faith contest or as to which a bona fide
dispute may arise.
 
4.4.           Integration. The Company shall not, and shall use its best
efforts to ensure that no affiliate of the Company shall, sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale and issuance of the Securities to the
Investors, or that would be integrated with the offer or sale of the Securities.


4.5.           Reservation of Securities. The Company shall maintain a reserve
from its duly authorized shares of Common Stock for issuance pursuant to the
Transaction Documents in such amount as may be required to fulfill its
obligations in full under the Transaction Documents.  In the event that at any
time the then authorized shares of Common Stock are insufficient for the Company
to satisfy its obligations in full under the Transaction Documents, the Company
shall promptly take such actions as may be required to increase the number of
authorized shares.


 
5

--------------------------------------------------------------------------------

 
 
4.6.           Notice to Investor of Certain Corporate Actions. If, at any time
while Investor owns any Securities, the Company proposes to take any action,
whether by authority of its board of directors or by way of a vote of the
Company’s shareholders, that would in any way affect the Securities or the
Investor’s rights and privileges of ownership thereof, including any
recapitalization, reorganization, merger, stock split or similar event, the
Company shall provide Investor with twenty (20) days’ written notice thereof
before the taking of any such action.


4.7.           Piggy Back Registration Rights.


(a) Participation. If at any time after the date hereof, the Company determines
to register any Common Stock on a registration statement pursuant to the
Securities Act (other than (1) in a registration relating solely to employee
benefit plans, (2) a registration on Form S-4 or S-8 (or such other similar
successor forms then in effect under the Securities Act), (3) a registration
pursuant to which the Company is offering to exchange its own securities, or
(4) a registration statement relating solely to dividend reinvestment or similar
plans), then the Company shall promptly (but in no event less than twenty
(20) days before the filing date of such registration statement) give notice
(the “Piggyback Notice”) to the Investor and the Investor shall be entitled to
include in such registration statement the Registrable Securities (as defined in
Subsection (g), below) held by him.  Subject to Section 4.7(b), the Company
shall include in such registration statement such Registrable Securities for
which it has received written requests to register such shares within ten
(10) days after the Piggyback Notice.


(b) Underwriter’s Cutback. Notwithstanding the foregoing, if a registration
pursuant to this Section 4.7 involves an underwritten offering of the Company’s
securities and the managing underwriter or underwriters of such proposed
underwritten offering shall advise the Company marketing factors (including,
without limitation, an adverse effect on the per share offering price) require a
limitation of the number of securities to be underwritten, then such
underwritten offering shall include (i) first, 100% of the securities the
Company proposes to sell (unless the Company agrees to reduce the securities to
be sold by the Company), (ii) second, the amount of securities which holders of
Registrable Securities and other holders (if any) of securities having a right
to request registration have requested to include in such registration that the
managing underwriter or underwriters believe can be sold, such amount to be
allocated pro rata among all such holders based upon the number of issued and
outstanding Registrable Securities, in the aggregate, that are owned by each
applicable holder as of the date of the Piggyback Notice.  No such reduction
shall reduce the securities being offered by the Company for its own account to
be included in the registration and underwriting.


(c) Company Control. The Company may decline to file a registration statement
after giving the Piggyback Notice, or withdraw a registration statement after
filing such Piggyback Notice, but prior to the effectiveness of the registration
statement, provided that the Company shall promptly notify Investor in writing
of any such action and provided further that the Company shall bear all
reasonable expenses incurred by Investor or otherwise in connection with such
withdrawn registration statement. Notwithstanding any other provision herein,
the Company shall have sole discretion to select any and all underwriters that
may participate in any underwritten offering.


(d) Inclusion in Registration Statement. At the Company’s reasonable discretion,
it may request that Investor enter into a registration rights agreement between
the Company and the Investor prior to the filing of any registration statement
that includes the Investor’s Registrable Securities. Said registration rights
agreement shall be comparable to any agreements entered into between the Company
and the Company’s other security holders whose securities are being registered
in a registration statement.  The Company may exclude the Investor’s Registrable
Securities in a registration statement if he declines to enter into the
registration rights agreement.


(e) Effectiveness Period. The Company shall maintain the effectiveness of the
registration statement that includes the Registrable Securities for a period two
years commencing on the date the registration statement is declared effective by
the SEC until the earlier of (i) the sale of all of the Registrable Securities
covered by such registration statement or pursuant to Rule 144 under the
Securities Act or any similar provision then in effect; or (ii) the time at
which all of the Registrable Securities covered by the registration statement
are, in the opinion of counsel for the Company, eligible for sale pursuant to
Rule 144 (or any successor or analogous rule) under the Securities Act.


 
6

--------------------------------------------------------------------------------

 
 
(f) Expenses. The Company will pay all registration, filing and qualification
fees (including state securities law fees and expenses), printing expenses,
escrow fees, fees and disbursements of counsel for the Company and expenses of
any special audits incidental to or required by such registration in connection
with each registration of Registrable Securities requested pursuant to this
Section 4.7; provided, that the Investor shall pay all applicable stock transfer
taxes, underwriting fees, discounts, selling commissions and similar charges
with respect to the Investor’s Registrable Securities sold by him pursuant to
such registration statement.


(g) Registrable Securities.  For purposes hereof, the term “Registrable
Securities” means the shares of Common Stock issuable (i) upon conversion of the
Note, and (ii) any securities issued or issuable upon any stock split, dividend
or other distribution, recapitalization or similar event, or any conversion
price adjustment with respect to any of the securities referenced in (i), above.


ARTICLE 5
GENERAL PROVISIONS
 
5.1.           Survival of Representations and Warranties. The representations,
warranties, and covenants of the Company and the Investor contained in or made
pursuant to this Agreement shall survive the execution and delivery of this
Agreement and shall in no way be affected by any investigation of the subject
matter thereof made by or on behalf of the Investor, its respective counsel, or
the Company, as the case may be.
 
5.2.           Successors and Assigns. Except as otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and permitted assigns of the parties to
this Agreement (including transferees of any Securities).
 
5.3.           Third Parties. Nothing in this Agreement, express or implied, is
intended to confer upon any person, other than the parties to this Agreement and
their respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
5.4.           Governing Law. This Agreement shall be governed by and construed
exclusively in accordance with the internal laws of the State of Texas as
applied to agreements among Texas residents entered into and to be performed
entirely within Texas, excluding that body of law relating to conflict of laws.
 
5.5.           Counterparts. This Agreement may be executed in two or more
counterparts (including, without limitation, facsimile counterparts), each of
which shall be deemed an original, but all of which together shall constitute
one and the same agreement.
 
5.6.           Headings. The headings and captions used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement. All references in this Agreement to sections,
subsections, exhibits, and schedules shall, unless otherwise provided, refer to
sections and subsections of this Agreement and exhibits and schedules attached
to this Agreement, all of which exhibits and schedules are incorporated in this
Agreement by this reference.


5.7.           Notices. All notices, requests, consents, and other
communications under this Agreement shall be in writing and shall be delivered
personally or by facsimile transmission or by nationally recognized overnight
delivery service or by first class certified or registered mail, return receipt
requested, postage prepaid:
 
If to the Company, at 8104 Beauregard Drive, Volente, Texas 78641 or fax to
(512) 287-4244, Attention: Michael Hathaway, or at such other address or
addresses as may have been furnished by giving five days advance written notice
to all other parties, with a copy (which shall not constitute notice) to
___________________________________________________________.
 
If to the Investor, at ___________________________ or fax to ______________, or
at such other address or addresses as may have been furnished by giving five
days advance written notice to all other parties, with a copy (which shall not
constitute notice) to _____________________________________. 


 
7

--------------------------------------------------------------------------------

 
 
Notices provided in accordance with this Section shall be deemed delivered upon
personal delivery (including confirmed facsimile) or three business days after
deposit in the mail.
 
5.8.           No Finder’s Fees. Each party represents that it neither is nor
shall be obligated for any finder’s or broker’s fee or commission in connection
with the transactions contemplated by this Agreement.  The Investor agrees to
indemnify and to hold harmless the Company from any liability for any commission
or compensation in the nature of a finder’s or broker’s fee (and any asserted
liability) for which such Investor or any of its officers, partners, employees,
or representatives is responsible.  The Company agrees to indemnify and hold
harmless the Investor from any liability for any commission or compensation in
the nature of a finder’s or broker’s fee (and any asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.
 
5.9.           Attorneys’ Fees and Expenses. Each party to this Agreement agrees
to pay its own fees and expenses arising in connection with the negotiation and
execution of this Agreement and consummation of the transactions contemplated in
this Agreement.
 
5.10.           Amendments and Waivers. Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Investor.
Any amendment or waiver affected in accordance with this Section shall be
binding upon the Investor and the Company.
 
5.11.           Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision(s) shall be
excluded from this Agreement and the balance of this Agreement shall be
interpreted as if such provision(s) were so excluded and shall be enforceable in
accordance with its terms.
  
5.12.           Entire Agreement. This Agreement, together with all exhibits and
schedules to this Agreement, constitutes the entire agreement and understanding
of the parties with respect to the subject matter of this Agreement and
supersedes any and all prior negotiations, correspondence, agreements,
understandings, duties, or obligations between the parties with respect to the
subject matter of this Agreement.
 
5.13.      Further Assurances. From and after the date of this Agreement, upon
the request of the Investor or the Company, the Company and the Investor shall
execute and deliver such instruments, documents, or other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.
 
5.14.           Delays or Omissions. No delay or omission to exercise any right,
power, or remedy accruing to the Investor, upon any breach or default of the
Company under this Agreement shall impair any such right, power, or remedy of
such Investor nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default therefore or thereafter
occurring.  Any waiver, permit, consent, or approval of any kind or character on
the part of the Investor of any breach or default under this Agreement or any
waiver on the part of the Investor of any provisions or conditions of this
Agreement must be made in writing and shall be effective only to the extent
specifically set forth in such writing.  All remedies, either under this
Agreement or by law or otherwise afforded to the Investor, shall be cumulative
and not alternative.
 
5.15.           Rights of the Investor. The Investor shall have the absolute
right to exercise or refrain from exercising any right or rights that such
Investor may have by reason of the Transaction Documents, the Company’s Articles
of Incorporation and Bylaws, or at law or in equity, including, without
limitation, the right to consent to the waiver of any obligation of the Company
and to enter into an agreement with the Company for the purpose of modifying the
Transaction Documents, and such Investor shall not incur any liability to any
other holder of the Company’s securities with respect to exercising or
refraining from exercising any such right or rights.
 
5.16.           Confidentiality. Except as required by law, the Investor agrees
that it shall keep confidential and shall not disclose or divulge any
confidential, proprietary, or secret information which such Investor may obtain
from the Company pursuant to financial statements, reports, and other materials
submitted by the Company to such Investor pursuant to this Agreement or
otherwise, or pursuant to visitation or inspection rights granted under this
Agreement or in the Transaction Documents, unless such information is known, or
until such information becomes known, to the public; provided, that the Investor
may disclose such information (a) to its attorneys, accountants, consultants,
and other professionals to the extent necessary to obtain their services in
connection with its investment in the Company, (b) to any prospective purchaser
of any Securities from such Investor as long as such prospective purchaser
agrees in writing to be bound by the provisions of this Section, or (c) to any
affiliate of such Investor or to a partner or stockholder of such Investor.
 
 
8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
as of the date first written above.



  THE COMPANY:           TIGA ENERGY SERVICES, INC.          
By: 
/s/ Michael Hathaway       Name: Michael Hathaway       Title: President  

 



  INVESTOR:           /s./ David Meck           State of Residency: Texas  

 
 
9

--------------------------------------------------------------------------------

 
              